DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/04/2020 have been fully considered but they are not persuasive. Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 13, top of page) that prior art Lu (Lu et al., "Gesture On: Enabling Always-On Touch Gestures for Fast Mobile Access from the Device Standby Mode") does not teach “detecting the variation tendency of the acting area of one touch operation. And Lu fails to explicitly disclose detecting the center point distribution of the acting area of one touch operation. It is thereby impossible for Lu to teach or suggest determining whether the touch is triggered by intended operation according to the variation tendency of the acting area and the center point distribution of the action area.”. The Examiner respectfully disagrees. Lu teaches that when a person touches a screen with a finger that “relatively consistent contact area size and pressure” is determined (p. 3360; Fig. 8 and Section “Touch Size and Pressure”) and if there are accidental touches the would be “much more varying in the measures” (p. 3360; Fig. 8 and Section “Touch Size and Pressure”). Thus, if a person does a real touch, they will have a constant touch size as well as pressure; and if the touch size and pressure vary then the touch is probably accidental. Thus, Lu teaches determining if there is a varying 
Applicant also argues (Remarks; p. 13, 1st paragraph) that Lu does not consider the varying tendency of the acting area and the center point distribution of the acting area because Lu only considers the value of touch width and the value of touch pressure. The Examiner respectfully disagrees. Lu teaches that when a person touches a screen with a finger that “relatively consistent contact area size and pressure” is determined (p. 3360; Fig. 8 and Section “Touch Size and Pressure”) and if there are accidental touches the would be “much more varying in the measures” (p. 3360; Fig. 8 and Section “Touch Size and Pressure”). Thus, if a person does a real touch, they will have a constant touch size as well as pressure; and if the touch size and pressure vary then the touch is probably accidental. Thus, Lu teaches determining if there is a varying tendency (how the size and pressure vary) and the center point distribution (distribution from the center pressure of the touch in the acting area) (p. 3360; Fig. 8 and Section “Touch Size and Pressure”). The Examiner would also like to point out that prior art Bharathan (Bharathan, US 8,823,399 B1) also teaches wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). In response to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9, 10, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2015/0235098 A1 (Lee), Bharathan, US 8,823,399 B1 (Bharathan), Larsson et al., US 9,589,171 B1 (Larsson), and further in view of Lu et al., "Gesture On: Enabling Always-On Touch Gestures for Fast Mobile Access from the Device Standby Mode" (Lu).
Regarding claim 1, Lee teaches a method for fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]), comprising: when a touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) for fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]) is detected on a display screen (detecting when a user touches the guide area 510 displayed on the display unit/screen 230)(Figs. 5A-5B; [0071-0072]), determining an acting area (calculate a touched area 550)(Fig. 5B; [0072]), a touch position (touch orientation and angle)(Fig. 6B; [0061, [0076], and [0078]), and a factor (such as when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]) of generating the touch operation (finger touch on the guide area 510)([0072]) on the display screen (on the display unit/screen 230)(Figs. 5A and 5B; [0072]), wherein a factor (such as when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]) of generating the touch operation (finger touch on the guide area 510)([0072]) is determined according to the acting area (based on the position and size of the acting area 550, 1325, 1330, and 1335)(Figs. 5B and 13A; [0071-0072] and [0134]) and a first region area (such as guide area 510 or 1315)(Figs. 5B and 13A; [0071] and [0134]) surrounded by a first group of electrodes (electrodes are arranged at predetermined intervals and in one or two-dimensions)([0067-0068]) in the touch position (wherein the acting areas 550, 1325, 1330, or 1335 are within guide area 510 or 1315, which is a set area surrounding the touch position)(Figs. 5B and 13A; [0071-0072] and [0134]); and 
(when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]) when the touch position is located in a preset identification region (the preset guide area 510)(Fig. 5A; [0071]) on the display screen (the guide area 510 displayed on the display unit/screen 230)(Fig. 5A; [0071]), and when the factor of generating the touch operation is the preset factor (when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]) a fingerprint image corresponding to the touch operation (when the user touches the guide area 510 using a finger, the controller analyzes a finger touch area detected by the input unit to calculate a touched area 550; and starting the fingerprint scan)(Figs. 5A and 5B; [0071-0072]) and performing the fingerprint identification (start of the fingerprint scan for determining if the input fingerprint matches a registered fingerprint)([0061-0062], [0064], and [0072]) by:  
determining a fingerprint image corresponding to the touch operation (when the user touches the guide area 510 using a finger, the controller analyzes a finger touch area detected by the input unit to calculate a touched area 550; and starting the fingerprint scan)(Figs. 5A and 5B; [0071-0072]) and performing the fingerprint identification (start of the fingerprint scan for determining if the input fingerprint matches a registered fingerprint)([0061-0062], [0064], and [0072]), when 
the acting area is greater than or equal to the first preset area threshold (when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]), 
the touch position is located in the preset identification region (the preset guide area 510)(Fig. 5A; [0071]), 
the factor of generating the touch operation is the preset factor (when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]).
However, Lee does not explicitly state using “cross electrodes”, wherein the factor of generating the touch operation is determined by using a center point distribution of the acting area such that the factor of generating the touch operation is determined only when the 
Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4),
wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13) 
wherein the factor of generating the touch operation is determined based on (wherein the factor of generating the touch operation is based on the size of the coverage area and the amount of signal produced)(col. 7, line 60 to col. 7 line 10): 
a first factor where the display screen (visual display such as an LCD monitor)(col. 10, lines 36-39) is touched by the finger (such as a touch from a bare finger which results in a larger amount of signal on inner sense element, as well as on the outer sense element)(col. 8, lines 7-10), 
a second factor where the display screen (visual display such as an LCD monitor)(col. 10, lines 36-39) is touched by the finger wearing a glove (such as a touch from a finger covered in a glove which results in a large area (covering both the inner and outer sense elements) with a small amount of signal)(col. 7, lines 65-66 and col. 8, lines 4-7), and 
(visual display such as an LCD monitor)(col. 10, lines 36-39) is touched by an item (is touched by an item such as a stylus that has a small tip and touches the sensor on a very limited area, and result in a small amount of signal on the inner sense element and very small or no signal on the outer sense element)(col. 7, lines 63-64 and col. 8, lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include detecting different touch factors on the screen since it allows the system to avoid or greatly reduce the probability for false touches (Bharathan; col. 6, lines 61-63)
Lee teaches a method for fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]) and Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract). However, neither explicitly teach that the factor of generating the touch operation is determined “only” when the display screen is touched by a finger, determining an acting duration of the touch operation on the display screen, or performing the fingerprint identification when the acting duration is longer than a preset duration.
Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); wherein the factor of generating the touch operation is determined only when the display screen (integrated fingerprint sensing device 2 in the screen of the mobile phone 1)(Fig. 1; col. 7, lines 11-17) is touched by a finger (the fingerprint sensing system should only operate when there is a finger on the fingerprint sensing device; wherein the fingerprint sensing system can independently determine whether or not a finger is present on the sensing device)(col. 1, lines 27-34)(wherein the dedicated finger detecting circuitry can detect a finger and therefore various cases of unwanted activation may be avoided; such as when the mobile device is in a user’s pocket)(col. 2, lines 52-59 and col. 3, lines 7-11 and 20-22), wherein the factor of generating the touch operation is determined (wherein detecting that a finger has touched the fingerprint sensing device)(col. 2, lines 52-64) based on: a first factor where the display screen (integrated fingerprint sensing device 2 in the screen of the mobile phone 1)(Fig. 1; col. 7, lines 11-17) is touched by the finger (determining that a finger is present on the fingerprint sensing device)(Figs. 1 and 2; col., 7, lines 38-44), and a third factor where the display screen (integrated fingerprint sensing device 2 in the screen of the mobile phone 1)(Fig. 1; col. 7, lines 11-17) is touched by an item (detecting other conductive items that can be in a pocket or purse that don’t give the same approach as a finger towards the sensor surface)(col. 2, lines 59-64 and col. 3, lines 7-22); determining an acting duration of the touch operation (wherein the finger touching the sensing device has a dwell time greater than a preset threshold)(Fig. 5, step 103; col. 3, line 60, to col. 4, line 2 and col. 10, line 59 to col. 11, line 9) on the display screen (integrated fingerprint sensing device 2 in the screen of the mobile phone 1)(Fig. 1; col. 7, lines 11-17); a fingerprint image corresponding to the touch operation (acquisition of a good fingerprint image based on a minimum finger contact time duration)(col. 3, line 60 to col. 4, line 2) and performing the fingerprint identification (wherein the sensed fingerprint pattern can be used for biometric authentication)(col. 2, lines 49-51) by: determining a fingerprint image corresponding to the touch operation (acquisition of a good fingerprint image based on a minimum finger contact time duration)(col. 3, line 60 to col. 4, line 2) and performing the fingerprint identification (wherein the sensed fingerprint pattern can be used for biometric authentication)(col. 2, lines 49-51), when the acting duration is longer than a preset duration (wherein the finger touching the sensing device has a dwell time greater than a preset threshold)(Fig. 5, step 103; col. 3, line 60, to col. 4, line 2 and col. 10, line 59 to col. 11, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include only activating sensors based on a finger touch and dwell time since it achieves an improved fingerprint sensing device and method of sensing a fingerprint pattern by providing for more energy efficient operation of the fingerprint sensing device (Larsson; col. 1, lines 52-57); a more accurate fingerprint detection (Larsson; col. 2, lines 52-59); and the device is more energy efficient since the fingerprint sensing device can be in a very low power state between finger detection events (Larsson; col. 7, lines 38-44).

Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract); determining an acting area (the size (in pixels) of the touch area) (p. 3359), a touch position (the on-screen location of the touch event) (p. 3359; left column 3rd paragraph); wherein the factor of generating the touch operation is determined according to the acting area (the size (in pixels) of the touch area) (p. 3359; left column 3rd paragraph) and the touch position (the on-screen location of the touch event) (p. 3359; left column 3rd paragraph), wherein the factor of generating the touch operation is determined by using a variation tendency of the acting area (distribution of touch width and pressure and it’s variations between an intended gesture and accidental touches) (p. 3360; Fig. 8 and Section “Touch Size and Pressure”) and a center point distribution of the acting area (distribution from the center pressure of the touch in the acting area) (p. 3360; Fig. 8 and Section “Touch Size and Pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating the touch operation based on variation tendency and center point distribution since it allows for eliminating accidental touch strokes and thus decrease unwanted battery usage (Lu; p. 3356, left column, 2nd paragraph).

Regarding claim 9, Lee teaches further comprising: determining a prompting mode at the time of determining the fingerprint image (when the fingerprint image/scan of the fingerprint recognition process is performed, a message to induce the user to perform the fingerprint process; and while imaging can tell the user to reposition their finger)([0072-0073] and [0076]) corresponding to the touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) and performing the fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]); and when the fingerprint identification is performed and an identification result is determined (determining if the electronic device should perform a function after fingerprint recognition or display an error)(Fig. 14, steps 1463, 1465, and 1467; [0146]), prompting the identification result through the prompting mode (either performing the function, such as unlocking a lock screen state or displaying an error message)(Fig. 14; [0146]).

Regarding claim 10, see the rejection made to claim 1, as well as prior art Lee for a fingerprint identification apparatus (electronic device 101 for fingerprint recognition)(Lee; Fig. 1; [0041]), comprising: a processor (processor 120)(Lee; Fig. 1; [0041]); and a memory for storing instructions executable by the processor (memory 130)(Lee; Fig. 1; [0041-0043]), wherein the processor is configured to perform a touch operation (finger touch in a fingerprint mode)(Lee; Fig. 5A; [0071]), for they teach all the limitations within this claim.

Regarding claim 17, Lee teaches wherein the processor (processor 120)(Lee; Fig. 1; [0041]) is further configured to: determine a prompting mode when the fingerprint identification is performed and an identification result is determined (determining if the electronic device should perform a function after fingerprint recognition or display an error)(Fig. 14, steps 1463,1465, and 1467; [0146]), and prompt the identification result through the prompting mode (either performing the function, such as unlocking a lock screen state or displaying an error message)(Fig. 14; [0146]).

Regarding claim 18, see the rejection made to claim 9 as well as prior art Lee for a fingerprint identification apparatus (electronic device 101 for fingerprint recognition)(Lee; Fig. 1; [0041]), comprising: a processor (processor 120)(Lee; Fig. 1; [0041]); and a memory for storing instructions executable by the processor (memory 130)(Lee; Fig. 1; [0041-0043]), wherein the processor is configured to perform a touch operation (finger touch in a fingerprint mode)(Lee; Fig. 5A; [0071]), for they teach all the limitations within this claim. 

Regarding claim 19, see the rejection made to claim 1 as well as (Lee; Fig. 1; [0041]) for a non-transitory readable storage medium and processor, for they teach all the limitations within this claim.

Regarding claim 21, Lee teaches wherein determining whether the factor of generating the touch operation is the preset factor (determining if and when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]) includes: 8ATlY DOCKET NO.: 163668.00075 ordering a plurality of acting areas detected periodically within a designated time period according to detecting time (checking to see if the person has correctly placed their finger on the fingerprint input guide area 1315 when the acting area isn’t large enough)(Fig. 13A; [0134-0136]); and in response to determining that the plurality of acting areas after being ordered increase successively (making sure that the user increases the amount the finger is laid flat on the fingerprint input guide area 1315)(Fig. 13A; [0134]) and the first region area is smaller than a second preset area threshold (when the region is smaller than a preset area condition, such as the length of the major axis may not meet a preset length condition)(Fig. 13A; [0137]), determining that the factor of generating the touch operation is the preset factor (determining if and when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]), wherein the second preset area threshold is smaller than the first preset area threshold (wherein the threshold/conditions are preset and can obviously be changed based on user preference to implement an optimal environment for utilizing the electronic device)([0105]) and [0127-0128]). Larsson also teaches wherein determining (wherein detecting that a finger has touched the fingerprint sensing device)(col. 2, lines 52-64) whether the factor of generating the touch operation is the preset factor (the fingerprint sensing system should only operate when there is a finger on the fingerprint sensing device; wherein the fingerprint sensing system can independently determine whether or not a finger is present on the sensing device)(col. 1, lines 27-34)(wherein the dedicated finger detecting circuitry can detect a finger and therefore various cases of unwanted activation may be avoided; such as when the mobile device is in a user’s pocket)(col. 2, lines 52-59 and col. 3, lines 7-11 and 20-22) includes: ordering a plurality of acting areas detected (detecting a plurality of times within a designated time frame what the signal is of the object in contact with the finger detecting structure)(Figs. 5 and 6; col. 9, line 66 to col. 10, line 13); and in response to determining that the plurality of acting areas after being ordered increase successively (wherein the time increases for a predefined time duration; such as time duration T0)(Figs.5 and 6; col. 10, lines 30-35) and the first region area is smaller than a second preset area threshold (wherein the area is smaller than a preset threshold TH1 longer than during time duration T0)(Figs. 5 and 6; col. 10, lines 30-35), determining 10ATTY DOCKET NO.: 163668.00075 that the factor of generating the touch operation is the preset factor (wherein detecting that a finger has touched the fingerprint sensing device)(col. 2, lines 52-64), wherein the second preset area threshold is smaller than the first preset area threshold (wherein in this case the second threshold TH1 is smaller than the first threshold TH2)(Fig. 6; col. 10, lines 30-58).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2015/0235098 A1 (Lee), Bharathan, US 8,823,399 B1 (Bharathan), Larsson et al., US 9,589,171 B1 (Larsson), Lu et al., "Gesture On: Enabling Always-On Touch Gestures for Fast Mobile Access from the Device Standby Mode" (Lu), and further in view of Wang, US 2011/0175835 A1 (Wang).
Regarding claim 3, Lee teaches wherein the determining the acting area (calculate a touched area 550)(Fig. 5B; [0072]) and the touch position (touch orientation and angle)(Fig. 6B; [0061, [0076], and [0078]) of the touch operation (finger touch on the guide area 510)([0072]) on the display screen (on the display unit/screen 230)(Figs. 5A and 5B; [0072]). Lee also teaches wherein the touch panel can be a capacitive touch panel, which can detect physical contact or the approximation, or proximity, of a touch ([0095]); wherein touch sensor arranges electrodes at predetermined intervals less than valleys and ridges of a fingerprint ([0067]); and wherein the electrodes are arranged in one or two-dimensions ([0068]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects including a capacitance-sensing circuit (Abstract); wherein a (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract).
However, none of them explicitly teaches “for each of a plurality of cross electrodes on the display screen, detecting a capacitance of the cross electrode when the touch operation is applied to the display screen; when the touch operation is applied to the display screen, determining a difference value27 between the capacitance of the cross electrode and a reference capacitance of the cross electrode, to obtain a capacitance difference value of the cross electrode; when the capacitance difference value of at least one of the plurality of cross electrodes exceeds a first preset capacitance, determining a position of the at least one cross electrode on the display screen; determining a region area surrounded by the position of the at least one cross electrode on the display screen as the acting area of the touch operation on the display screen; and determining a region position surrounded by the position of the at least one cross electrode on the display screen as the touch position of the touch operation”.  
Wang teaches a touch screen including a projective capacitive touch panel 13 and a controller 14 (Fig. 1; [0019]); wherein for each of a second group of cross electrodes (the projective capacitive touch panel 13 includes M first-axis electrodes in parallel arranged along a first-axis and N second-axis electrodes in parallel arranged along a second-axis)(Fig. 1; [0019]) on the screen (on the touch screen)(Fig. 1; [0019]), detecting a capacitance of the cross electrode (detecting the self-capacitance and mutual capacitance at the electrodes)(Fig. 4; [0021]) when the touch operation is applied (detecting a single touch on a touch panel)(Fig. 4; [0021]) to the screen (on the touch screen)(Fig. 1; [0019]); when the touch operation is applied (when a single touch is applied to the touch panel)(Fig. 4; [0021]) to the screen (on the touch screen)(Fig. 1; [0019]), determining a difference value27 between the capacitance of the cross electrode and a reference capacitance of the cross electrode (determining the difference of the current mutual capacitance to the reference mutual capacitance at an intersection)([0035]), to obtain a capacitance difference value of the cross electrode (determining the difference capacitance value)([0035]); when the capacitance difference value of at least one of the second group of cross electrodes exceeds a first preset capacitance (when the difference of the current mutual capacitance to the reference mutual capacitance at an intersection is greater than a corresponding preset threshold value)([0035]), determining a position of the at least one cross electrode (when the difference value is greater than the preset threshold value, a touch on the intersection can be confirmed; i.e. touch position)(Fig. 4; [0021] and [0035]) on the screen (on the touch screen)(Fig. 1; [0019]); determining a second region area surrounded by the position of the at least one cross electrode (determining a touched area, which is generally wider than the width of the electrodes)(Fig. 5; [0022]) on the screen (on the touch screen)(Fig. 1; [0019]) as the acting area of the touch operation (as the area being touched by the finger)(Figs. 4 and 5; [0021-0022]) on the screen (on the touch screen)(Fig. 1; [0019]); and determining a region position surrounded by the position of the at least one cross electrode (determining a region position surrounded by at least two electrodes)(Figs. 4 and 5; [0021-0022]) on the screen (on the touch screen)(Fig. 1; [0019]) as the touch position of the touch operation (as the touch position of the finger touching the touch panel)(Figs. 4 and 5; [0021-0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include within the touch area of the display screen to include using a difference value in capacitance to detect the position of the finger since it can significantly reduce the scanning time and boost the scanning frequency while the scanning accuracy is also guaranteed for a large touch panel (Wang; [0026]).

Regarding claim 12, see the rejection made to claim 3 as well as prior art Lee for a fingerprint identification apparatus (electronic device 101 for fingerprint recognition)(Lee; Fig. . 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2015/0235098 A1 (Lee), Bharathan, US 8,823,399 B1 (Bharathan), Larsson et al., US 9,589,171 B1 (Larsson), Lu et al., "Gesture On: Enabling Always-On Touch Gestures for Fast Mobile Access from the Device Standby Mode" (Lu), and further in view of Mamba et al., US 2009/0115742 A1 (Mamba).
Regarding claim 4, Lee teaches determining an acting area (calculate a touched area 550)(Fig. 5B; [0072]) and a touch position (touch orientation and angle)(Fig. 6B; [0061, [0076], and [0078]) of the touch operation (finger touch on the guide area 510)([0072]) on the display screen (on the display unit/screen 230)(Figs. 5A and 5B; [0072]); and wherein the touch panel can be a capacitive touch panel, which can detect physical contact or the approximation, or proximity, of a touch ([0095]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects including a capacitance-sensing circuit (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract).

Mamba teaches a display device that employs an electrostatic capacity coupling type touch panel (Abstract); wherein determining the touch position of the touch operation (determining a touch position/region when a finger contacts the touch panel)(Figs. 2 and 9; [0011] and [0053]) on the display screen (on-screen input display device has a display panel 4 and a touch panel 1)(Fig. 1; [0031]) comprises: determining a first current generated by a first electrode (determining the current that flows through a first electrode, such as E1, using a current detection resistor 103)(Fig. 2; [0033-0034]), a second current generated by a second electrode (determining the current that flows through a second electrode, such as E3, using a current detection resistor 103)(Fig. 2; [0033-0034]), a third current generated by a third electrode (determining the current that flows through a third electrode, such as E5, using a current detection resistor 103)(Fig. 2; [0033-0034]), and a fourth current generated by a fourth electrode (determining the current that flows through a fourth electrode, such as E7, using a current detection resistor 103)(Fig. 2; [0033-0034]), when the touch operation is applied to the display screen (wherein the touch occurs on the display screen of the on-screen input display device)(Fig. 1; [0031]), the first electrode (first electrode E1)(Fig. 2; [0033-0034]), the second electrode (second electrode E3)(Fig. 2; [0033-0034]), the third electrode (third electrode E5)(Fig. 2; [0033-0034]), and the fourth electrode (fourth electrode E7)(Fig. 2; [0033-0034]) being electrodes respectively provided at a first preset position (the first electrode E1 being in a first preset position of the top left corner of a rectangular detection transparent conductive film 101)(Fig. 2; [0033-0034]), a second preset position (the second electrode E3 being in a second preset position of the bottom left corner of a rectangular detection transparent conductive film 101)(Fig. 2; [0033-0034]), a third preset position (the third electrode E5 being in a third preset position of the bottom right corner of a rectangular detection transparent conductive film 101)(Fig. 2; [0033-0034]), and a fourth preset position of a terminal (the fourth electrode E7 being in a fourth preset position of the top right corner of a rectangular detection transparent conductive film 101)(Fig. 2; [0033-0034]) where the display screen is located (wherein the on-screen input display device has a display panel 4 and a touch panel 1; wherein the touch panel 1 is stacked on a display image screen of the display panel)(Figs. 1 and 2; [0031]); and determining the touch position of the touch operation on the display screen based (detecting a region where a contact position of a finger is located)([0037]) on the currents generated by any three (for selecting up to four electrodes from among the plurality of electrodes)(Figs. 2 and 4; [0036]) adjacent electrodes (the currents from electrodes that can be adjacent such as 3 of the 4 corners of the rectangular detection transparent conductive film 101)(Figs. 2 and 5; [0036-0037]) among the first electrode (first electrode E1)(Fig. 2; [0033-0034]), the second electrode (second electrode E3)(Fig. 2; [0033-0034]), the third electrode (third electrode E5)(Fig. 2; [0033-0034]) and the fourth electrode (fourth electrode E7)(Fig. 2; [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include determining current from electrodes within the touch screen since it improves detection resolution in a display device that employs an electrostatic capacity coupling type touch panel (Mamba; [0009]), while realizing a low cost touch panel having a short sampling period and a high resolution (Mamba; [0011]).

Regarding claim 13, see the rejection made to claim 4 as well as prior art Lee for a fingerprint identification apparatus (electronic device 101 for fingerprint recognition)(Lee; Fig. 1; [0041]), comprising: a processor (processor 120)(Lee; Fig. 1; [0041]); and a memory for . 

Claims 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2015/0235098 A1 (Lee), Bharathan, US 8,823,399 B1 (Bharathan), Larsson et al., US 9,589,171 B1 (Larsson), Lu et al., "Gesture On: Enabling Always-On Touch Gestures for Fast Mobile Access from the Device Standby Mode" (Lu), and further in view of Shin et al., US 2010/0303311 A1 (Shin).
Regarding claim 5, Lee teaches wherein before determining the fingerprint image (before scanning the fingerprint of the finger; at or before step 1457)(Fig. 14; [0145]) corresponding to the touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) and performing the fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]), when the acting area is greater than or equal to the first preset area threshold (when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]) and the touch position is located in the preset identification region (the preset guide area 510)(Fig. 5A; [0071]) and the factor of generating the touch operation is a preset factor (when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]); and determining that a major axis of the finger touched area exceeds the scan range of the fingerprint scan sensor 220 displaying text to induce a finger touch in an opposite orientation in order to increase the touch recognition rate (Fig. 6B; [0076]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4), wherein the (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract).
However, none of them explicitly teaches “when a center point of the touch position is within the preset identification region, determining that the touch position is located in the preset identification region”.
Shin teaches a fingerprint recognition apparatus that acquires a fingerprint image through a fingerprint sensor (Abstract); and wherein when a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) is within the preset identification region (when the fingerprint image is placed within a predetermined range of the fingerprint area)([0030-0032]), determining that the touch position is located in the preset identification region (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include assessing a position of a fingerprint area based on a predetermined range from the sensing area since it prevents the acquisition of partial fingerprint images, thus increasing the success rate of the authentication process (Shin; Fig. 2; [0030-0031]).

Regarding claim 6, Lee teaches wherein before determining the fingerprint image (before scanning the fingerprint of the finger; at or before step 1457)(Fig. 14; [0145]) corresponding to the touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) and performing the fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]), when the acting area is greater than or equal to the first preset area threshold (when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]) and the touch position is located in the preset identification region (the preset guide area 510)(Fig. 5A; [0071]) and the factor of generating the touch operation is a preset factor (when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]); and determining that a major axis of the finger touched area exceeds the scan range of the fingerprint scan sensor 220 displaying text to induce a finger touch in an opposite orientation in order to increase the touch recognition rate (Fig. 6B; [0076]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4), wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract).

Shin teaches a fingerprint recognition apparatus that acquires a fingerprint image through a fingerprint sensor (Abstract); and wherein when a distance (predetermined range)([0032]) between a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) and a center point of the preset identification region (central coordinates of the extracted fingerprint area)([0032]) is smaller than a preset distance (is within the predetermined range)([0032]), determining that the touch position is located in the preset identification region (determining that the fingerprint image/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include assessing a position of a fingerprint area based on a predetermined range from the sensing area since it prevents the acquisition of partial fingerprint images, thus increasing the success rate of the authentication process (Shin; Fig. 2; [0030-0031]).

Regarding claim 7, Lee teaches wherein before determining the fingerprint image (before scanning the fingerprint of the finger; at or before step 1457)(Fig. 14; [0145]) corresponding to the touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) and performing the fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]), when the acting area is greater than or equal to the first preset area threshold (when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]) and the touch position is located in the preset identification region (the preset guide area 510)(Fig. 5A; [0071]) and the factor of generating the touch operation is a preset factor (when the finger touches the screen in the appropriate area with the appropriate size)(Figs. 5A and 5B; [0071-0072]); and determining that a major axis of the finger touched area exceeds the scan range of the fingerprint scan (Fig. 6B; [0076]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4), wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract).
However, none of them explicitly teaches “determining that the touch position is located in the preset identification region, when a center point of the touch position is within the preset identification region; and determining that the touch position is located in the preset identification region, when a distance between a center point of the touch position and a center point of the preset identification region is smaller than a preset distance”.
Shin teaches a fingerprint recognition apparatus that acquires a fingerprint image through a fingerprint sensor (Abstract); and wherein determining that the touch position (center coordinates of the fingerprint image/touch position)([0031]) is located in the preset identification region (when the fingerprint image is placed within a predetermined range of the fingerprint area)([0030-0032]), when a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) is within the preset identification (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]); and determining that the touch position is located in the preset identification region (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]), when a distance (predetermined range)([0032]) between a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) and a center point of the preset identification region (central coordinates of the extracted fingerprint area)([0032]) is smaller than a preset distance (is within the predetermined range)([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include assessing a position of a fingerprint area based on a predetermined range from the sensing area since it prevents the acquisition of partial fingerprint images, thus increasing the success rate of the authentication process (Shin; Fig. 2; [0030-0031]).

Regarding claim 14, Lee teaches wherein before determining the fingerprint image (before scanning the fingerprint of the finger; at or before step 1457)(Fig. 14; [0145]) corresponding to the touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) and performing the fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]), when the acting area is greater than or equal to the first preset area threshold (when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]) and the touch position is located in the preset identification region (the preset guide area 510)(Fig. 5A; [0071]), and determining that a major axis of the finger touched area exceeds the scan range of the fingerprint scan sensor 220 displaying text to induce a finger touch in an opposite orientation in order to increase the touch recognition rate (Fig. 6B; [0076]); using a processor (Fig. 1; [0041]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4), wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract).
However, none of them explicitly teaches to “determine that the touch position is located in the preset identification region, when a center point of the touch position is within the preset identification region”.
  Shin teaches a fingerprint recognition apparatus that acquires a fingerprint image through a fingerprint sensor (Abstract); and wherein determining that the touch position (center coordinates of the fingerprint image/touch position)([0031]) is located in the preset identification region (when the fingerprint image is placed within a predetermined range of the fingerprint area)([0030-0032]), when a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) is within the preset identification region (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include assessing a position of a fingerprint area based on a predetermined range from the sensing area since it (Shin; Fig. 2; [0030-0031]).

Regarding claim 15, Lee teaches wherein before determining the fingerprint image (before scanning the fingerprint of the finger; at or before step 1457)(Fig. 14; [0145]) corresponding to the touch operation (finger touch in a fingerprint mode)(Fig. 5A; [0071]) and performing the fingerprint identification (determining if the input fingerprint matches a registered fingerprint)([0064]), when the acting area is greater than or equal to the first preset area threshold (when the touched area is greater than or equal to the preset reference area (i.e. a preset threshold based on area/size))([0072]) and the touch position is located in the preset identification region (the preset guide area 510)(Fig. 5A; [0071]), and determining that a major axis of the finger touched area exceeds the scan range of the fingerprint scan sensor 220 displaying text to induce a finger touch in an opposite orientation in order to increase the touch recognition rate (Fig. 6B; [0076]); using a processor (Fig. 1; [0041]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4), wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract).
However, none of them explicitly teaches to “determine that the touch position is located in the preset identification region, when a distance between a center point of the touch position and a center point of the preset identification region is smaller than a preset distance”.
Shin teaches a fingerprint recognition apparatus that acquires a fingerprint image through a fingerprint sensor (Abstract); and wherein determine that the touch position is located in the preset identification region (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]), when a distance (predetermined range)([0032]) between a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) and a center point of the preset identification region (central coordinates of the extracted fingerprint area)([0032]) is smaller than a preset distance (is within the predetermined range)([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include assessing a position of a fingerprint area based on a predetermined range from the sensing area since it prevents the acquisition of partial fingerprint images, thus increasing the success rate of the authentication process (Shin; Fig. 2; [0030-0031]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2015/0235098 A1 (Lee), Bharathan, US 8,823,399 B1 (Bharathan), Larsson et al., US 9,589,171 B1 (Larsson), Lu et al., "Gesture On: Enabling Always-On Touch Gestures for Fast Mobile Access from the Device Standby Mode" (Lu), Wang, US 2011/0175835 A1 (Wang), and further in view of Shin et al., US 2010/0303311 A1 (Shin).
Regarding claim 16, Lee teaches wherein the determining the acting area (calculate a touched area 550)(Fig. 5B; [0072]) and the touch position (touch orientation and angle)(Fig. 6B; [0061, [0076], and [0078]) of the touch operation (finger touch on the guide area 510)([0072]) on the display screen (on the display unit/screen 230)(Figs. 5A and 5B; [0072]). Lee also teaches wherein the touch panel can be a capacitive touch panel, which can detect physical contact or the approximation, or proximity, of a touch ([0095]); wherein touch sensor arranges electrodes at predetermined intervals less than valleys and ridges of a fingerprint ([0067]); wherein the electrodes are arranged in one or two-dimensions ([0068]); and using a processor (Fig. 1; [0041]). Bharathan teaches apparatuses and methods of detecting and differentiating touches from different size conductive objects (Abstract); wherein a first region area surrounded by a first group of cross electrodes in the touch position (wherein the areas/buttons for processing touch data are and are surrounded by an electrode matrix that includes sense electrodes that cross over or overlap one another)(Figs. 4 and 5; col. 9, lines 14-35 and col. 12, line 33 to col. 13, line 4), wherein the factor of generating the touch operation is determined by using a center point distribution (wherein the center point is where the touch is the strongest (i.e. most amount of signal) that then distributes out over the coverage area of the sensed elements in both signal and size)(col. 7, line 60 to col. 7, line 10) of the acting area (wherein detecting and differentiating touches from different types of objects is based on the area of the sense elements and the signal amplitude)(col. 7, line 60 to col. 8, line 13). Larsson teaches an application for a fingerprint sensing device in the form of a mobile phone 1 with an integrated fingerprint sensing device 2 (Fig. 1; col. 7, lines 11-14); and a finger detecting structure for providing a finger detection signal indicative of a capacitive coupling between the finger detecting structure and the finger (Abstract). Lu teaches Gesture On which includes robustly rejecting accidental touches (p. 3355; Abstract). Wang teaches a touch screen including a projective capacitive touch panel 13 and a controller 14 (Fig. 1; [0019]); wherein for each of a plurality of cross electrodes (the projective capacitive touch panel 13 includes M first-axis electrodes in parallel arranged along a first-axis and N second-axis electrodes in parallel arranged along a second-axis)(Fig. 1; [0019]) on the screen (on the touch screen)(Fig. 1; [0019]), detecting a capacitance of the cross electrode (detecting the self-capacitance and mutual capacitance at the electrodes)(Fig. 4; [0021]) when the touch operation is applied (detecting a single touch on a touch panel)(Fig. 4; [0021]) to the screen (on the touch screen)(Fig. 1; [0019]).

Shin teaches a fingerprint recognition apparatus that acquires a fingerprint image through a fingerprint sensor (Abstract); and wherein determine that the touch position (center coordinates of the fingerprint image/touch position)([0031]) is located in the preset identification region (when the fingerprint image is placed within a predetermined range of the fingerprint area)([0030-0032]), when a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) is within the preset identification region (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]); and determine that the touch position is located in the preset identification region (determining that the fingerprint/touch position is located within the predetermined range of the fingerprint area, acquiring the fingerprint data from the fingerprint image)([0016] and [0030-0032]), when a distance (predetermined range)([0032]) between a center point of the touch position (center coordinates of the fingerprint image/touch position)([0031]) and a center point of the preset identification region (central coordinates of the extracted fingerprint area)([0032]) is smaller than a preset distance (is within the predetermined range)([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include assessing a position of a fingerprint area based on a predetermined range from the sensing area since it prevents the acquisition of partial fingerprint images, thus increasing the success rate of the authentication process (Shin; Fig. 2; [0030-0031]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov